FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            May 2, 2012

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 DOUGLAS THAMES, JR.,

           Petitioner–Appellant,

 v.
                                                             No. 11-1533
 ARVIL CHAPMAN; JOHN SUTHERS,                       (D.C. No. 1:11-CV-00436-LTB)
 The Attorney General of The State of                          (D. Colo.)
 Colorado,

           Respondents–Appellees.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Douglas Thames requests a certificate of appealability (“COA”) to appeal the

dismissal of his 28 U.S.C. § 2254 habeas petition. We deny a COA and dismiss the

appeal.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.


                                           -1-
                                              I

       Thames was convicted in Colorado state court of first-degree murder. The

Colorado Court of Appeals subsequently affirmed his conviction on direct appeal, and the

Colorado Supreme Court denied certiorari on May 17, 1999. On December 23, 1999,

Thames filed a petition for state post-conviction relief. Following several supplemental

post-conviction motions and the appointment of counsel, the state court denied relief.

That ruling was affirmed on appeal. The Colorado Supreme Court denied certiorari for

the post-conviction petition on January 19, 2010.

       On February 22, 2011, Thames filed a motion seeking to extend the deadline for

filing a § 2254 petition. He filed his actual § 2254 petition on March 31, 2011. In a pre-

answer response, respondents Arvil Chapman and John Suthers argued that the petition

was time-barred. Thames countered that his petition should be entitled to equitable

tolling of the limitations period because he is actually innocent. After ordering additional

briefing on the issue of actual innocence, the district court dismissed Thames’ habeas

petition as untimely.

                                             II

       Thames may not appeal the district court’s denial of habeas relief under § 2254

without a COA. § 2253(c)(1). We will issue a COA only if Thames can show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were adequate to


                                            -2-
deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quotations omitted).

       Section 2254 petitions generally must be filed within one year from the date a

conviction becomes final. See § 2244(d)(1)(A). However, the “time during which a

properly filed application for State post-conviction or other collateral review” does not

count toward the limitations period. § 2244(d)(2). Thames’ conviction became final on

August 16, 1999, when the deadline to file a petition for certiorari to the United States

Supreme Court expired. See Locke v. Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001). The

clock then ran for 129 days before Thames sought state post-conviction relief. Those

post-convictions proceedings tolled the limitations period until January 19, 2010, when

relief was denied. Thames’ limitations period expired 236 days later, on September 13,

2010. His first federal court filing was made on February 22, 2011, several months late.

       Thames argues that he is entitled to equitable tolling of the limitations period

because he is actually innocent of his crime of conviction. “[A] sufficiently supported

claim of actual innocence creates an exception to procedural barriers for bringing

constitutional claims, regardless of whether the petitioner demonstrated cause for the

failure to bring these claims forward earlier.” Lopez v. Trani, 628 F.3d 1228, 1230 (10th

Cir. 2010). A petitioner claiming actual innocence must “support his allegations of

constitutional error with new reliable evidence – whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence – that was not


                                            -3-
presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). And in light of this

evidence, the petitioner “must show that it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.” Id. at 327.

       We agree with the district court that Thames has not cleared this high hurdle.

Thames relies primarily on two claims to support his assertion of actual innocence. First,

he argues that his DNA sample was mislabeled and switched with that of another suspect.

He points to a letter sent from the FBI to local investigators in 1990 that excluded seven

potential suspects, listed in the letter as specimens “K1” through “K7.” In 1992, the FBI

sent a supplemental letter ruling out two additional individuals, denominated as “K8” and

“K9.” In 1995, investigators obtained a blood sample from Thames and the FBI

concluded it matched the DNA profile of a sample found at the crime scene. In reporting

this conclusion, the FBI referred to Thames’ sample as “K8” despite its use of that

signifier for a different suspect in the supplemental 1992 letter.

       These letters do not show that the FBI switched Thames’ blood sample with that

of another suspect or that Thames is actually innocent. As the district court explained,

Thames’ theory does not withstand scrutiny. The FBI excluded the two individuals

referenced in the 1992 letter. Had Thames’ sample been switched with one of those

individuals when his sample was tested several years later, the test would not have shown

a match. The FBI did not have Thames’ sample when it excluded the two individuals in

1992. Accordingly, it cannot be the case that Thames would have been excluded at that


                                             -4-
time but for a lab error. In any event, the FBI was only one of three laboratories that

independently matched Thames’ DNA profile to evidence found at the scene of the

crime. Thames does not challenge the results of DNA testing conducted by the Colorado

Bureau of Investigation or Cellmark Laboratories, which produced results inconsistent

with his swapped samples theory.

       In addition to his claims regarding DNA, Thames argues that investigators

falsified evidence. He points to a search warrant affidavit drafted in 1989 that states

samples gathered from the crime scene indicated the perpetrator had a blood type of O,

non-secretor. A 1995 narrative report also references “no secretor” test results. The

evidence submitted at trial, however, uniformly indicated that these samples were O type,

secretor—consistent with Thames’ blood type. We agree with the district court that these

two scattered references are most likely simple errors. As noted above, substantial DNA

evidence conducted by several different laboratories implicated Thames as the

perpetrator. Thames’ theory that local law enforcement officials conspired with

individuals at three different laboratories to falsify evidence is not compelled by the

evidence he has submitted.

       Thames also argues generally that police mishandled evidence, failed to properly

document chain of custody, and committed perjury. However, none of his assertions

satisfy the actual innocence standard. Thames has not produced evidence that would

compel any reasonable jurist to conclude that he is actually innocent. See Schlup, 513


                                            -5-
U.S. at 324. Accordingly, the district court’s dismissal of his habeas petition as time-

barred was proper.

                                            III

       For the foregoing reasons, we DENY Thames’ request for a COA and DISMISS

the appeal. We GRANT his motion to proceed in forma pauperis.



                                          Entered for the Court



                                          Carlos F. Lucero
                                          Circuit Judge




                                            -6-